Case: 4:19-cr-00764-SO Doc #:1 Filed: 12/11/19 1of3. PagelD# 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INDICTMENT
)
Plaintiff, ) fe
) 4s 19 CR 754=
V. ) CASENO.
) Title 21, United States Code,
AURIENN JONES, ) Sections 924(c)(1)(A)(i),
) 841(a)(1), (b)1)(B)Gii) and
Defendant. ) HOE

COUNT 1 j
(Possession with Intent to Distribute Fentanyl, 21 U.S.C. §§ 841(aj@) and (b)(1)(B)(vi))

 

The Grand Jury charges:

1. On or about November 11, 2018 in the Northern District of Ohio, Eastern
Division, Defendant AURIENN JONES did knowingly and intentionally possess with intent to
distribute at least 10 grams of a mixture and substance containing a detectible amount of a
fentanyl analogue, that is: heroin, fentanyl, and methoxyacetyl fentanyl, a Schedule II controlled
substance, in violation of Title 21, United States Code, Sections 841(a)() and (b)(1)(B)(vi).

COUNT 2
(Possession with Intent to Distribute Fentanyl, 21 U.S.C. §§ 841(a)() and (b)(1)(B)(vi))

The Grand Jury further charges:

2. On or about November 11, 2018 in the Northern District of Ohio, Eastern
Division, Defendant AURIENN JONES did knowingly and intentionally possess with intent to
distribute at least 10 grams of a mixture and substance containing a detectible amount of fentanyl
analogue, that is: cocaine, heroin, acetyl fentanyl, and fentanyl, a Schedule II controlled

substance, in violation of Title 21, United States Code, Sections 841(a)(I) and (b)(1)(B)(vi).
Case: 4:19-cr-00764-SO Doc #:1 Filed: 12/11/19 2 of 3. PagelD #: 2

COUNT 3
(Possession with Intent to Distribute Cocaine Base, 21 U.S.C. §§ 841(a)()) and (b)(1)(B)(@i))

The Grand Jury further charges:

3. On or about November 11, 2018 in the Northern District of Ohio, Eastern
Division, Defendant AURIENN JONES did knowingly and intentionally possess with intent to
distribute a mixture and substance containing at least 28 grams of cocaine base, a Schedule I
controlled substance, in violation of Title 21, United States Code, Sections 841(a)() and
(b)(1)(B) Gu).

COUNT 4
(Possessing Firearms in Furtherance of Drug Trafficking Crimes,
18 USC. § 924(c)(1)(A)Q))
The Grand Jury further charges:

4. On or about November 11, 2018 in the Northern District of Ohio, Eastern
Division, Defendant AURIENN JONES did knowingly possess a firearm, to wit: a Glock
semiautomatic pistol, model 22, .40 caliber, bearing serial number DVE113US, in furtherance of
drug trafficking crimes for which he may be prosecuted in a court of the United States, those
being: possession with intent to distribute a fentanyl analogue, a Schedule II controlled substance
as charged in Counts | and 2 of this indictment, Title 21, United States Code, Section 841(a)(1),
and possession with intent to distribute cocaine base, a Schedule II controlled substance as
charged in Count 3 of this indictment, Title 21, United States Code, Section 841(a)(1), in
violation of Title 18, United States Code, Section 924(c)(1)(A)@).

FORFEITURE
The Grand Jury further charges:

5. For the purpose of alleging forfeiture pursuant to Title 21, United States Code,

Section 853; Title 18, United States Code, Section 924(d)(1); and Title 28, United States Code
Case: 4:19-cr-00764-SO Doc #:1 Filed: 12/11/19 3 of 3. PagelD #: 3

Section 2461(c), the allegations of Counts 1 through 4 are incorporated herein by reference. As a
result of the foregoing offenses, Defendant AURIENN JONES, shall forfeit to the United States
any and all property constituting or derived from any proceeds obtained directly or indirectly as a
result of such violations: any and all property used or intended to be used in any manner or part
to commit or to facilitate the commission of such violations; and, any and all firearms and
ammunition involved in or used in the commission of such violations; including, but not limited

_ to, the following: a Glock semiautomatic pistol, model 22, .40 caliber, bearing serial number

DVE113US.

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
